Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                                         Desc: Main
                           Document Page 1 of 10


                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND MANAGEMENT                                               PROMESA
BOARD FOR PUERTO RICO,                                                               Title III

                                    as representative of                             No. 17 BK 3283-LTS

THE COMMONWEALTH OF PUERTO RICO, et al.,                                             (Jointly Administered)

                                    Debtors. 1




   AMBAC ASSURANCE CORPORATION’S STATEMENT OF POSITION IN OMNIBUS
     OBJECTION TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
             COMMONWEALTH GENERAL OBLIGATION BONDS




   1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
   digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the
   “Commonwealth”) (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto
   Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
   Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17
   BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of
   the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal
   Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS)
   (Last Four Digits of Federal Tax ID: 3747).



   42455.00200
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                                       Desc: Main
                           Document Page 2 of 10


          Ambac Assurance Corporation (“Ambac”) hereby submits this Statement of Position in

 connection with its Notice of Participation (Dkt. No. 6169) filed pursuant to the Initial Procedures

 for Resolving Omnibus Objection of (i) Financial Oversight and Management Board, Acting

 Through Its Special Claims Committee, and (ii) the Official Committee of Unsecured Creditors

 Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted

 by Holders of Certain Commonwealth General Obligation Bonds (Dkt. No. 5143-2, the “Initial

 Procedures”).

          1.       Ambac believes that the leases between the Puerto Rico Public Buildings Authority

 (“PBA”), on the one hand, and the Commonwealth of Puerto Rico (the “Commonwealth”) or

 certain of its agencies, instrumentalities, or municipalities, on the other, are “true leases,” not

 “disguised financings,” and thus should be afforded administrative expense priority under Section

 365 of the Bankruptcy Code (as incorporated by Section 301(a) of the Puerto Rico Oversight,

 Management and Economic Stability Act (“PROMESA”)). Ambac has intervened in the adversary

 proceeding in which that issue is presented to defend its interests as a holder and/or insurer of PBA

 bonds with an exposure totaling approximately $162 million. See Fin. Oversight & Mgmt. Bd. for

 Puerto Rico v. Puerto Rico Pub. Bldgs. Auth., No. 18-ap-149-LTS (D.P.R.) (Dkt No. 54).

          2.       The true lease question, however, is a matter of bankruptcy law that is distinct from

 the question of Puerto Rico constitutional law presented in this proceeding: whether the PBA

 bonds are “direct obligations” of the Commonwealth for purposes of calculating the debt limit

 imposed by Article VI, Section 2 of the Puerto Rico Constitution. 1 Ambac believes that the PBA



 1
   The Objectors (as defined by the Initial Procedures) agree. (See Dkt. No. 4784 at 2.) The “true lease” analysis under
 Section 365 applies principles of state law. See, e.g., United Airlines v. HSBC Bank USA, N.A., 416 F.3d 609 (7th Cir.
 2005). The PBA leases exhibit the indicia of true leases under Puerto Rico law, not disguised financings. Specifically,
 title to the property remains vested in PBA even after the expiry of the lease, and the useful life of the properties
 subject to the leases exceeds the duration of the leases.



                                                           1
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                                        Desc: Main
                           Document Page 3 of 10


 bonds should be included in the calculation of the constitutional debt limit, and that when they are,

 all issuances of GO bonds in 2012 and 2014 (the “Challenged GO Bonds”) violated the

 constitutional debt limit. Accordingly, the Challenged GO Bonds should be declared null and

 void, and claims based thereon disallowed. 2

          3.       The omnibus objection to claims based on the Challenged GO Bonds (the “GO

 Claim Objection”) will be litigated against a complicated backdrop of debt exposures in which the

 interests of the Joint Objectors (as defined by the Initial Procedures) are not perfectly aligned. For

 example, the invalidation of the Challenged GO Bonds would have great significance for Ambac

 both as a holder and/or insurer of $56 million in GO bonds issued before 2012, as well as a holder

 and/or insurer of gross accreted bonds totaling $1.08 billion issued by the Puerto Rico Highways

 and Transportation Authority, Puerto Rico Infrastructure Financing Authority, and Puerto Rico

 Convention Center District Authority. The Financial Oversight and Management Board for Puerto

 Rico (the “Oversight Board”) and the Official Committee of Unsecured Creditors (the

 “Committee”), while broadly sharing the aim of invalidating the Challenged GO Bonds, are

 motivated by different interests and objectives in the Title III cases. In particular, they may have

 different views on whether, and on what terms, to compromise or dismiss the GO Claim Objection.

          4.       While the Initial Procedures facilitate an orderly presentation of the issues by all

 affected parties, they do not and cannot deprive any Joint Objector (including Ambac) of its

 substantive rights—including specifically the right to settle or to refuse to settle any claim

 objection which they have joined. The Initial Procedures approved by the Court are silent as to

 settlement authority, and Ambac expressly and specifically reserves all of the substantive rights




 2
  In the alternative, even if the PBA bonds are not included in the calculation of the debt limit, the $3.5 billion in GO
 bonds issued in 2014 nonetheless violated the debt limit. At a minimum, those bonds should be invalidated.



                                                            2
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                                Desc: Main
                           Document Page 4 of 10


 that it would enjoy as a separate objector, and should not be deemed to have waived or limited any

 such rights by virtue of its participation in the consolidated procedures established for purposes of

 judicial economy. The Court must at all times consider the distinct rights and interests of each

 Joint Objector, which may differ materially from those of the Oversight Board or the Committee.

 Ambac states further as follows:

 I.      THE 2012 AND 2014 ISSUANCES OF GO BONDS VIOLATED THE
         CONSTITUTIONAL DEBT LIMIT.

         A.       The PBA Bonds Should Be Included in the Debt Limit.

         5.       The PBA bonds are “direct obligations of the Commonwealth” for which “the full

 faith, credit and taxing power of the Commonwealth” is pledged; they accordingly count towards

 the constitutional debt limit. See P.R. Const. art. VI, § 2. This conclusion follows from the

 combination of two essential features of the PBA structure: first, that the rent payments due under

 the PBA leases (other than leases with municipalities) derive from annual appropriations by the

 Puerto Rico Legislative Assembly and are backed by the full faith and credit of the

 Commonwealth 3; and second, if the Commonwealth fails to make payment on the leases, such that

 PBA is unable to meet its debt service obligations, the Commonwealth is directly obligated to

 make payment on the PBA bonds by virtue of its guaranty of those bonds—a guaranty backed by

 the full faith and credit of the Commonwealth. Given the Commonwealth’s obligation on the PBA

 leases, the guaranty of the PBA bonds necessarily renders the obligation on those bonds a direct

 and legally enforceable obligation of the Commonwealth. The result is that the Commonwealth is

 on the hook for payment of the PBA bonds one way or the other. Those bonds are therefore “direct




 3
   Rent payments under leases with municipalities are paid by the Commonwealth from funds collected on behalf of
 the municipalities and are guaranteed by the full faith and credit of the relevant municipality.



                                                       3
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                      Desc: Main
                           Document Page 5 of 10


 obligations of the Commonwealth” within the meaning of Article VI, Section 2 of the Puerto Rico

 Constitution that are subject to the constitutional debt limit.

        6.      In accordance with the governing bond resolution, PBA enters into lease

 agreements with various departments, agencies, instrumentalities, authorities, public corporations,

 and municipalities of the Commonwealth. The rental amount under the lease agreements must be

 sufficient to cover all required debt service on the PBA bonds. 22 L.P.R.A. § 916.

        7.      The “good faith and credit of the Commonwealth” are “pledged for the payment of

 the rent” due under the lease agreements with the PBA. Id. By law, the Commonwealth’s own

 good faith and credit are pledged to any lease agreement involving a department, agency,

 instrumentality, authority, or public corporation of the Commonwealth. Id. In the case of a lease

 with a municipality, the municipality’s good faith and credit are pledged. Id. If a non-municipality

 lease payment is not made when due, the Secretary of the Treasury is required to advance the

 unpaid rent “from any available unencumbered funds in the Treasury of Puerto Rico, and the good

 faith and credit of the Commonwealth are hereby pledged to produce the required advances.” Id.

        8.      Importantly, however, the Commonwealth did not limit itself to pledging its full

 faith and credit to the PBA lease payments; it took the additional (and uncommon) step of

 guaranteeing the PBA bonds themselves, and pledged its full faith and credit to this guaranty to

 bondholders. 22 L.P.R.A. § 907a. As a result, in the event the Commonwealth fails to transfer

 the necessary funds for the payment of rent under the PBA leases, such that payments due on the

 bonds are not made, PBA creditors would have a direct and legally enforceable claim against the

 Commonwealth over which the Commonwealth has waived sovereign immunity. See P.R. Const.

 art. VI, § 2 (“The Secretary of the Treasury may be required to apply the available revenues

 including surplus to the payment of interest on the public debt and the amortization thereof in any




                                                   4
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                                       Desc: Main
                           Document Page 6 of 10


 case provided for by Section 8 of this Article VI at the suit of any holder of bonds or notes issued

 in evidence thereof.”). The effect of this guaranty of the PBA bonds—which are already payable

 from rent payments appropriated by the Commonwealth and backed by its full faith and credit

 pledge on the PBA leases—is to transform those bonds into direct obligations of the

 Commonwealth.

          9.       The Commonwealth’s obligation to make the PBA lease payments used to repay

 the PBA bonds, combined with its judicially enforceable guaranty of payment on the PBA bonds

 in the event the requisite transfers are not made, establish that the PBA bonds are “direct

 obligations of the Commonwealth” subject to the constitutional debt limit. A failure by the

 Commonwealth to pay the rent amounts calculated to cover debt obligations would starve PBA of

 the wherewithal to meet its bond obligations, and in turn give rise to a direct claim against the

 Commonwealth for payment on the bonds under the Commonwealth guaranty. 4

          10.      Any suggestion that the Commonwealth is not unconditionally liable for repayment

 of the PBA bonds is belied by its actions in recent years. Beginning at least in fiscal years 2011,

 2012 and 2013, as the Commonwealth’s fiscal difficulties worsened, the Commonwealth went to

 great lengths to enable payments to be made to PBA’s bondholders, including by drawing on its

 own liquidity or securing alternative financing for PBA to ensure that PBA remained current on

 its bonds.     In those years, the Commonwealth temporarily suspended payment of the debt

 repayment portion of the rents, and PBA was left without sufficient rent payments to cover its



 4
  In the alternative, rent payments made by the Commonwealth under PBA leases specifically allocated to payment of
 principal and interest on the PBA bonds guaranteed by the Commonwealth were payments “on account of” the PBA
 bonds under the Puerto Rico Constitution and should be included in the debt limit calculation. See P.R. Const. art.
 VI, § 2 (including in debt limitation calculation “any amounts paid by the Commonwealth in the fiscal year next
 preceding the then current fiscal year for principal or interest on account of any outstanding obligations evidenced by
 bonds or notes guaranteed by the Commonwealth”) (emphasis added). The inclusion of such rent payments in the
 debt calculation makes sense where, as here, bondholders would have a direct claim against the Commonwealth in the
 event of a non-payment of rents and a principal or interest payment default.


                                                           5
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                    Desc: Main
                           Document Page 7 of 10


 bond obligations. The Commonwealth instead directed the Secretary of the Treasury to make

 funds available to PBA through a line of credit provided by the Government Development Bank

 for Puerto Rico (“GDB”), the Commonwealth’s then-central bank.

        11.     While the funds made available to PBA were structured as an extension of credit,

 they were, in fact, draws on the Commonwealth guaranty. This is so because the PBA bonds are

 non-recourse to PBA; given that non-recourse nature, PBA would have no reason to take out a

 loan from GDB to make payments on its bonds. PBA was obligated to make payment on the bonds

 only to the extent of the rent payments it received. Under the governing bond resolution, payments

 on the PBA bonds are to be made “solely” from one of two sources: (1) the debt repayment portion

 of the rents, or (2) the “funds provided by the Commonwealth of Puerto Rico in compliance with

 its guaranty.” The PBA bond payments in 2011 through 2013 were not funded through the debt

 repayment portion of the rents, which were suspended at the time. Thus, the monies received from

 the GDB and used by PBA to make payment on the bonds were necessarily on account of the

 Commonwealth guaranty.       The complex structure was used to mask the reality that the

 Commonwealth was making payment on the bonds. Tellingly, the amounts drawn on the GDB

 “line of credit” in 2013 were repaid directly by the Commonwealth with proceeds from the March

 2014 GO bond issuance, confirming that the Commonwealth considered the line of credit

 extensions as guaranty draws. The Commonwealth’s actions demonstrate that it fully appreciated

 its legal and binding obligation to make payment on the PBA bonds.

        B.      Even if the PBA Bonds Are Not Included in the Calculation of the Debt
                Limit, the 2014 Issuance of GO Bonds Violated the Debt Limit.

        12.     Even if the principal and interest obligations on the PBA bonds are not included in

 the calculation of the constitutional debt limit, the Commonwealth’s issuance of $3.5 billion in

 GO bonds in 2014 breached the constitutional debt limit.         First, when making debt limit



                                                 6
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                        Desc: Main
                           Document Page 8 of 10


 calculations to support the issuance of the 2014 GO bonds, the Commonwealth incorrectly

 excluded the $175 million payment on the PBA bonds in fiscal year 2013 that was made via the

 GDB line of credit. Because that payment was a draw on the Commonwealth guaranty of the PBA

 bonds—as reinforced by the fact that the line of credit was paid down with the subsequent proceeds

 of a GO issuance—it was required to be included in the debt limit calculation. See P.R. Const. art.

 VI, § 2 (debt limit calculation requires inclusion of “any amounts paid by the Commonwealth in

 the fiscal year next preceding the then current fiscal year for principal or interest on account of any

 outstanding obligations evidenced by bonds or notes guaranteed by the Commonwealth”). When

 that guaranty payment is included in the calculation, the threshold for determining debt ceiling

 compliance set forth in Article VI, Section 2 of the Puerto Rico Constitution is exceeded. Id. As

 a result, the 2014 GO bonds violated the constitutional debt limit.

        13.     Second, the Commonwealth also did not include a portion of the interest due on the

 2014 GO bonds for the first three years after those bonds were issued—purportedly on the theory

 that because the interest due would be paid directly from the proceeds of the 2014 GO bond

 issuance it could be excluded from the calculation. The exclusion of these interest amounts finds

 no support in Article VI, Section 2, which requires that the Commonwealth analyze “the total of

 . . . the amount of principal of and interest on such bonds and notes [to be issued], together with

 the amount of principal of and interest on all such bonds and notes theretofore issued by the

 Commonwealth and then outstanding.” P.R. Const. art. VI, § 2 (emphasis added). In other words,

 the Puerto Rico Constitution tethers the debt limit calculation to all principal and interest payments,

 irrespective of the source of funds that will be used to pay such principal and interest. There is no

 textual or other basis for excluding the interest payments due on the 2014 GO bonds from the debt

 limit calculation.




                                                   7
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35                       Desc: Main
                           Document Page 9 of 10


 II.    THE 2012 AND 2014 ISSUANCES OF GO BONDS ARE NULL AND VOID.

        14.     The consequence of the 2012 and 2014 issuances of GO bonds exceeding Puerto

 Rico’s constitutional debt limit is that those issuances are null and void. Federal and state courts

 that have considered the issue have almost uniformly held that a debt issuance made in violation

 of constitutional debt limits is null and void. See, e.g., City of Litchfield v. Ballou, 114 U.S. 190,

 191, 192 (1885) (rejecting the contention of a bondholder that, even if his bonds were invalid, the

 City was liable to reimburse the money he paid for the bonds); Hedges v. Dixon Cty., 150 U.S.

 182, 184-85, 192 (1893) (holding an entire issuance of bonds invalid and void because the issuance

 exceeded the state’s constitutional debt limit and not allowing the appellant to recover under an

 equitable theory); Town of Belleair v. Olds, 127 F.2d 838, 838-40 (5th Cir. 1942) (holding that a

 bondholder of invalid bonds could not recover under the equitable theory of moneys had and

 received); State v. Spring City, 123 Utah 471, 479 (Utah 1955) (holding that even though it caused

 a hardship on holders of invalid bonds, neither reason nor authority allowed the plaintiff-

 bondholder to recover under the theory of money had and received); State ex rel. Nuveen v. Greer,

 88 Fla. 249, 260 (Fla. 1924) (holding that a statute under which bonds were issued was deemed

 invalid and, therefore, bonds issued under the statute were void). The result in Puerto Rico should

 be no different.

                                           CONCLUSION

        15.     As indicated in the Notice of Participation (Dkt. No. 6169), Ambac intends to

 support the relief requested in the GO Claim Objection. Although the PBA leases are true leases

 afforded administrative expense priority, the PBA bonds themselves should be included in the

 calculation of the constitutional debt limit, and all issuances of GO bonds in 2012 and 2014 should

 be declared null and void. In the alternative, even if the PBA bonds are not included in the




                                                   8
Case:17-03283-LTS Doc#:6171 Filed:04/10/19 Entered:04/10/19 15:09:35               Desc: Main
                          Document Page 10 of 10


 calculation of the debt limit, the GO bonds issued in 2014 violated the debt limit and should

 therefore be invalidated in any event.

  Dated: April 10, 2019                   FERRAIUOLI LLC
         San Juan, Puerto Rico
                                          By: /s/ Roberto Cámara-Fuertes
                                              Roberto Cámara-Fuertes (USDC-PR No.
                                              219002)
                                              Sonia Colón (USDC-PR No. 213809)
                                              221 Ponce de León Avenue, 5th Floor
                                              San Juan, PR 00917
                                              Telephone: (787) 766-7000
                                              Facsimile: (787) 766-7001
                                              Email: rcamara@ferraiuoli.com
                                                      scolon@ferraiuoli.com

                                          MILBANK LLP

                                          By: /s/ Dennis F. Dunne
                                              Dennis F. Dunne
                                              Andrew M. Leblanc
                                              Atara Miller
                                              Grant R. Mainland
                                              (admitted pro hac vice)
                                              55 Hudson Yards
                                              New York, NY 10001
                                              Telephone: (212) 530-5000
                                              Facsimile: (212) 530-5219
                                              Email: ddunne@milbank.com
                                                     aleblanc@milbank.com
                                                     amiller@milbank.com
                                                     gmainland@milbank.com

                                          Attorneys for Ambac Assurance Corporation




                                              9
